DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claims 19-20 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,704,895. Although the claims at issue are not the claims in the application are broader than the one in the Patent. For example, U.S. Patent No. 10,704,895 claims:
   
U.S. Patent No. 10,704,895
Instant Application 16/918651
Note: underlined fonts mean difference in instant application
1. An apparatus for performing optical caliper measurements remotely, comprising:
19. (New) An apparatus for performing optical caliper measurements remotely, comprising:
an unmanned aerial vehicle;
an aircraft; and
a camera attached to the unmanned aerial vehicle;

and an optical caliper measurement tool attached to the unmanned aerial vehicle; wherein the optical caliper measurement tool comprises:
an optical caliper measurement tool attached to the aircraft, the optical caliper measurement tool comprising:
a mount;
a mount;
a laser source attached to the mount for producing a first laser beam having an axis; and
a laser source connected to the mount, the laser source being configured to emit a laser beam; and
a unitary beam splitter attached to the mount and disposed in front of the laser source to split the first laser beam from the laser source into a second laser beam and a third laser beam, wherein the second laser beam is emitted on the axis of the first laser beam and the third laser beam has an axis that is different from and parallel to the axis of the first laser beam, such that the second and third laser beams are separated by a fixed distance, wherein the unitary beam splitter is rotatable with respect to the mount; wherein the camera is pointed in a same 
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 101 54 978 A1 (“Moch”) in view of US 2015/0254861 A1 (“Chornenky”) in further view of US 6447119 B1 (“Stewart”).
Regarding claim 19, Moch discloses an apparatus for performing optical caliper measurements remotely, comprising: an optical caliper measurement tool attached, the optical caliper measurement tool comprising: a mount (e.g. see tripod connection element and tripod, see at least paragraph [0046]); a laser source connected to the mount, the laser source being configured to emit a laser beam (e.g. see laser source that emits laser beam as shown in the arrangement in Fig. 13; thus, once the arrangement of Fig. 13 that includes the laser is mounted to the tripod, the laser is also connected to the tripod using the tripod connection element); and a beam splitter connected to the mount (e.g. see half mirror and mirror as shown in the arrangement in Fig. 13; thus, once the arrangement of Fig. 13 that includes the half mirror and mirror is mounted to the tripod, the half-mirror and mirror is also connected to the tripod using the tripod connection element), and being configured to split the laser beam emitted by the laser source into a 
Although Moch discloses that the advantage of the method with the parallel lasers is that distance can be measured even in the distance and it is possible that places that are difficult or not accessible can still be measured (e.g. see at least paragraph [0043]), it is noted Moch differs from the present invention in that it fails to particularly disclose an aircraft. Chornenky however, teaches an aircraft (e.g. see flying device 350 in Fig. 19, for example such as a quadcopter, e.g. see at least paragraph [0205]) and teaches that distance measurement apparatus is attachable to the aircraft (e.g. see any existing quadcopter are retrofitable in the field with the above describe features of the invention, e.g. see components of the apparatus in Figs. 3-4, to determine at least one of a distance to, orientation of, a shape of and a size of at least the portion of each of six surfaces and/or the objects disposed thereon or therewithin, e.g. see at least Fig. 10, paragraphs [0002], [0205]; thus, it would be obvious to attach the distance measurement arrangement of Fig. 13 of Moch to a flying device such as a quadcopter). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moch and Chornenky before him/her, to modify Moch with Chornenky in order to provide a distance measurement apparatus that can be controlled/navigated to specific area of structure to measure distance. 
Further, although Moch discloses a beam splitter connected to the mount (e.g. see half mirror and mirror as shown in the arrangement in Fig. 13; thus, once the arrangement of Fig. 13 that includes the half mirror and mirror is mounted to the tripod, the half-mirror and mirror is also connected to the tripod using the tripod connection element), and being configured to split the laser beam emitted by the laser source into a plurality of parallel laser beams (e.g. see half mirror and mirror in Fig. 13 that splits the laser beam from the laser source into two parallel beams, e.g. see at least paragraphs [0040], [0043]), it is noted Moch differs from the present invention in that it fails to particularly disclose the beam splitter being rotatable with respect to the mount. Stewart however, teaches a beam splitter being rotatable with respect to the mount (e.g. see beam splitter 1110 may be mounted such that its angle of rotation is adjustable. In the event that the beam splitter becomes misaligned, realignment is then readily possible, col. 13, ll. 46-
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moch, Chornenky and Stewart before him/her, to incorporate Stewart into Moch as modified by Chornenky in order to realign half mirror and mirror in the event of misalignment.  
Regarding claim 20, Moch in view of Chornenky further teaches further comprising: a camera connected to the aircraft, the camera having photographic or videographic capabilities (Chornenky: e.g. see camera 102 in Fig. 19 included in the flying device 350). The motivation above in the rejection of claim 19 applies here.
	Regarding claims 29-30, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 21-22, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 101 54 978 A1 (“Moch”) in view of US 2015/0254861 A1 (“Chornenky”) in further view of US 6447119 B1 (“Stewart”) in further view of US 10807707 B1 (“Ter Keurs”). 
Regarding claim 21, although Moch in view of Chornenky teaches the aircraft (Chornenky: e.g. see flying device 350 in Fig. 19, for example such as a quadcopter, e.g. see at least paragraph [0205]), it is noted Moch differs from the present invention in that it fails to particularly disclose wherein the aircraft includes a landing gear for supporting the aircraft for takeoff and landing, the landing gear including a first landing structure and a second landing structure that are spaced apart from each other. Ter Keurs however, teaches wherein the aircraft includes a landing gear for supporting the aircraft for takeoff and landing, the landing gear including a first landing structure and a second landing structure that are spaced apart from each other (e.g. see landing skids 144 in Fig. 7A, e.g. see at least col. 5, ll. 31-48).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moch, Chornenky, Stewart and Ter Keurs before him/her, to incorporate Ter Keurs into Moch as modified by Chornenky and Stewart in order to provide an efficient inflight conversion between a vertical take-off and landing 
Regarding claim 22, Moch in view of Ter Keurs further teaches wherein each of the first landing structure and second landing structure includes a pair of legs joined to a skid (Ter Keurs: e.g. see landing skids 144 in Fig. 7A, e.g. see at least col. 5, ll. 31-48).  The motivation above in the rejection of claim 21 applies here. 
	Regarding claims 31-32, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 24-27, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 101 54 978 A1 (“Moch”) in view of US 2015/0254861 A1 (“Chornenky”) in further view of US 6447119 B1 (“Stewart”) in further view of US 2020/0036896 A1 (“Kalinowski”).
Regarding claim 24, although Moch in view of Chornenky teaches the aircraft, it is noted Moch differs from the present invention in that it fails to particularly disclose wherein the aircraft is self-stabilizing, such that when the aircraft detects a flight imbalance the aircraft self-stabilizes to correct the imbalance to level itself. Kalinowski however, teaches wherein the aircraft is self-stabilizing, such that when the aircraft detects a flight imbalance the aircraft self-stabilizes to correct the imbalance to level itself (e.g. see flight control stabilization in Fig. 6, e.g. see at least paragraphs [0067], [0118]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moch, Chornenky, Stewart and Kalinowski before him/her, to incorporate Kalinowski into Moch as modified by Chornenky and Stewart in order to counter motion of a UAV in flight that can negatively impact the quality of image capture.  
Regarding claim 25, Moch in view of Chornenky further teaches wherein the aircraft includes one or more propellers to allow the aircraft to fly (Chornenky: e.g. see quadcopter 350 in Fig. 19 that includes propellers).  The motivation above in the rejection of claim 24 applies here. 
Regarding claim 26, although Moch in view of Chornenky teaches the aircraft with propeller (e.g. see flying device 350 in Fig. 19, for example such as a quadcopter, e.g. see at least paragraph [0205]), it is noted Moch differs from the present invention in that it fails to particularly disclose wherein the aircraft 
Regarding claim 27, although Moch in view of Chornenky further teaches when the optical caliper measurement tool is connected to the aircraft in a manner that results in a correctable imbalance of the aircraft (Chornenky: e.g. see any existing quadcopter are retrofitable in the field with the above describe features of the invention, e.g. see components of the apparatus in Figs. 3-4, to determine at least one of a distance to, orientation of, a shape of and a size of at least the portion of each of six surfaces and/or the objects disposed thereon or therewithin, e.g. see at least Fig. 10, paragraphs [0002], [0205]; thus, it would be obvious to attach the distance measurement arrangement of Fig. 13 of Moch to a flying device such as a quadcopter, which would result in an imbalance of the quadcopter since the weight of each component of Fig. 13 will not be uniformly distributed), it is noted Moch differs from the present invention in that it fails to particularly disclose wherein the aircraft self-stabilizes to account for and remedy the imbalance. Kalinowski however, teaches wherein the aircraft self-stabilizes to account for and remedy the imbalance (e.g. see flight control stabilization in Fig. 6, e.g. see at least paragraphs [0067], [0118]). The motivation above in the rejection of claim 24 applies here. 
	Regarding claims 34-37, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 101 54 978 A1 (“Moch”) in view of US 2015/0254861 A1 (“Chornenky”) in further view of US 6447119 B1 (“Stewart”) in further view of US 5101412 (“Pillsbury”).

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Moch, Chornenky, Stewart and Pillsbury before him/her, to incorporate Pillsbury into Moch as modified by Chornenky and Stewart in order to provide an athermal, ruggedized, frequency tunable laser source with good power output with a high degree of frequency stability.  
	Regarding claim 38, the claim recites analogous limitations to the claims above and is therefore rejected on the same premise. 
Allowable Subject Matter
Claims 23 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campbell et al., US 2018/0343400 A1, discloses a spherical infrared emitter
Hosoe, US 5305088, discloses a laser interferometric measuring machine
Ochi et al., US 4874238, discloses a method and device for measurement with laser beam
High et al., US 2017/0178222 A1, discloses an apparatus and method for surveying premises of a customer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485